Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-4 are pending in this Office Action.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/19/2021 have been considered.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3 and 4  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9,15 and 21 respectively of U.S. Patent No. 11,031,690. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 

Present  Application
 U.S. Patent No. 11,031,690
As per Claim 1, A modular radio frequency (RF) transmitter comprising: an optical processing engine including an optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs, and an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; an RF amplifier module detachably connected to the optical processing engine via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; and an RF antenna array module detachably connected to the RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module.


As per Claim 1, A modular radio frequency (RF) transmitter comprising: an optical processing engine including an optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs, and an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; an RF amplifier module detachably connected to the optical processing engine via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; and an RF antenna array module detachably connected to the RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module,…


As per claim 2, A modular radio frequency (RF) receiver comprising: an RF antenna array module, including a plurality of antenna elements, detachably connected to an RF amplifier module via a first set of a plurality of RF connectors and configured to receive RF signals from an external source; the RF amplifier module configured to amplify the RF signals; and an optical processing engine, detachably connected to the RF amplifier via a second set of a plurality of RF connectors, including an electro-optical upconversion module configured to receive the amplified RF signals and, using light beam pairs, convert the amplified RF signals into optical signals, and an optical processor configured to extract an image of an RF scene from the optical signals. 
As per claim 9, A modular radio frequency (RF) receiver comprising: an RF antenna array module, including a plurality of antenna elements, detachably connected to an RF amplifier module via a first set of a plurality of RF connectors and configured to receive RF signals from an external source; the RF amplifier module configured to amplify the RF signals; and an optical processing engine, detachably connected to the RF amplifier via a second set of a plurality of RF connectors, including an electro-optical upconversion module configured to receive the amplified RF signals and, using light beam pairs, convert the amplified RF signals into optical signals, and an optical processor configured to extract an image of an RF scene from the optical signals, …


As per claim 3, A modular radio frequency (RF) transceiver comprising: a first optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs; 13Attorney Docket No.: PSI-116A an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; a first RF amplifier module detachably connected to the opto-electrical downconversion module via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; a first RF antenna array module detachably connected to the first RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module; a second RF antenna array module, including a plurality of antenna elements, detachably connected to the second RF amplifier module via a third set of a plurality of RF connectors; a second RF amplifier module configured to amplify the RF signals and detachably connected to an electro-optical upconversion module via a fourth set of a plurality of RF connectors; and the electro-optical upconversion module configured to receive the amplified RF signals and, using the light beam pairs, convert the amplified RF signals into optical signals, a second optical processor configured to extract an image of an RF scene from the optical signals.  
As per claim 15, A modular radio frequency (RF) transceiver comprising: a first optical processor including an array of electro-optical modulators to combine and modulate at least one of phase and amplitude of light beam pairs; an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal; a first RF amplifier module detachably connected to the opto-electrical downconversion module via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; a first RF antenna array module detachably connected to the first RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module; a second RF antenna array module, including a plurality of antenna elements, detachably connected to the second RF amplifier module via a third set of a plurality of RF connectors; a second RF amplifier module configured to amplify the RF signals and detachably connected to an electro-optical upconversion module via a fourth set of a plurality of RF connectors; and the electro-optical upconversion module configured to receive the amplified RF signals and, using the light beam pairs, convert the amplified RF signals into optical signals, a second optical processor configured to extract an image of an RF scene from the optical signals, …

 
As per claim 4, A method of operating a modular radio frequency (RF) transmitter comprising: combining and modulating, using an optical processor including an array of electro- optical modulators, at least one of phase and amplitude of light beam pairs; generating, using an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beams, an RF electrical signal; and controlling, using an RF antenna array module detachably connected to the optical processing engine via a first set of a plurality of RF connectors, an RF antenna element of the RF antenna array module based on the RF electrical signal.

As per claim 21, A method of operating a modular radio frequency (RF) transmitter comprising: combining and modulating, using an optical processor including an array of electro-optical modulators, at least one of phase and amplitude of light beam pairs; generating, using an opto-electrical downconversion module including an array of photodiodes that are driven by the combined and modulated light beams, an RF electrical signal; and controlling, using an RF antenna array module detachably connected to the optical processing engine via a set of a plurality of RF connectors, an RF antenna element of the RF antenna array module based on the RF electrical signal, …





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


3.	Claims 1  and 4 are rejected under 35 U.S.C 103 as being patentable over Shouyuan Shi ( NPL DOC: "Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver,"September 1st 2014, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 32, NO. 20, OCTOBER 15, 2014,Pages 3468-3475.) in view of Frye et al. (USPUB 20170025749).


As per claim 1,  Shouyuan Shi teaches  A modular radio frequency (RF) transmitter ( Page 3470 – Fig. 1 – showing a modulator RF signal transmitter) comprising: an optical processing engine including an optical processor including an array of electro-optical modulators  ( Phase modulators in array shown within Fig. 1 ,)  to combine and modulate at least one of phase and amplitude of light beam pairs ( Page 3468-Col. 2- “…splitters. One set of wavelength channels
is phase modulated with N EO phase modulators, and recombined with the other set of optical signals to form an N-channel optical feed network….”) , and an opto-electrical downconversion module ( Page 3471-  Fig. 2 – (a) emitting array integrated with OE downconversion module) including an array of photodiodes that are driven by the combined and modulated light beam pairs to generate an RF electrical signal ( array of Photodetector shown within Fig. 1  for generating RF signals, Page 3470 – Col. 2- “…two optical signals are combined with a polarization combiner and then split into 4 channels by a planar lightwave circuit (PLC). After the 1-to-4 PLC beam splitter, each channel is fed into a 10-GHz LiNbO3 phase modulator. Each channel is mixed at a 45-GHz high-speed photodetector (from u2 t) to produce the transmitted RF signals…”)  ; 

    PNG
    media_image1.png
    685
    1153
    media_image1.png
    Greyscale

	Shouyuan Shi does not explicitly teach an RF amplifier module detachably connected to the optical processing engine via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; and an RF antenna array module detachably connected to the RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal, an RF antenna element of the RF antenna array module.  
	Within analogous art, Frye et al. teaches an RF amplifier module detachably connected to the optical processing engine via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal (Paragraphs [0048], [0053] and [0066] – “…the module can be easily separated or detached from the master-board by simply disconnecting the I/O connector from the mating interface.  The front view shows the dipole antenna 8-12 patterned on the surface of the antenna's circuit board 8-2….”)  ; and an RF antenna array module detachably connected to the RF amplifier module via a second set of a plurality of RF connectors and configured to control ( RF antenna array taught within FIG. 3- 4 and Paragraph [0035],  RF connectors within Paragraphs [0036-0037]) , based on the amplified RF electrical signal ( Paragraph [0044]- “The module 3-7 includes an antenna 3-6, an U/D block 1-4, a power amplifier (PA) 3-3, a low noise amplifier (LNA) 3-4,…”  and Paragraph [0048]) , an RF antenna element of the RF antenna array module ( FIG. 13A-B, 2A-B, Paragraphs [0079-0080]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Frye et al. within the modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi because the Modular phased array mentioned by Frye et al. provides a system and method for implementing removable module for phased array antenna system ( Paragraphs  [0009]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Modular phased array mentioned by Frye et al.  within the modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi  for implementation a system and method for a removable module for phased array antenna system ( Paragraphs  [0009]).

As per claim 4,  Shouyuan Shi teaches A method of operating a modular radio frequency (RF) transmitter  ( Page 3470 – Fig. 1 – showing a modulator RF signal transmitter) comprising: combining and modulating, using an optical processor including an array of electro- optical modulators ( Phase modulators in array shown within Fig. 1 ), at least one of phase and amplitude of light beam pairs Page 3468-Col. 2- “…splitters. One set of wavelength channels is phase modulated with N EO phase modulators, and recombined with the other set of optical signals to form an N-channel optical feed network….”); generating, using an opto-electrical downconversion module ( Page 3471-  Fig. 2 – (a) emitting array integrated with OE downconversion module) including an array of photodiodes that are driven by the combined and modulated light beams ( array of Photodetector shown within Fig. 1  for generating RF signals, Page 3470 – Col. 2- “…two optical signals are combined with a polarization combiner and then split into 4 channels by a planar lightwave circuit (PLC). After the 1-to-4 PLC beam splitter, each channel is fed into a 10-GHz LiNbO3 phase modulator. Each channel is mixed at a 45-GHz high-speed photodetector (from u2 t) to produce the transmitted RF signals…”),

    PNG
    media_image1.png
    685
    1153
    media_image1.png
    Greyscale

	Shouyuan Shi does not explicitly teach  an RF electrical signal ;controlling, using an RF antenna array module detachably connected to the optical processing engine via a first set of a plurality of RF connectors, an RF antenna element of the RF antenna array module based on the RF electrical signal. 
	Within analogous art, Frye et al. teaches an RF electrical signal ; controlling, using an RF antenna array module detachably connected to the optical processing engine via a first set of a plurality of RF connectors( RF antenna array taught within FIG. 3- 4 and Paragraph [0035],  RF connectors within Paragraphs [0036-0037]), an RF antenna element of the RF antenna array module based on the RF electrical signal. 
Within analogous art, Frye et al. teaches an RF electrical signal( Paragraphs [0048],[0053]); and controlling, using an RF antenna array module detachably connected to the optical processing engine via a first set of a plurality of RF connectors ( RF antenna array taught within FIG. 3- 4 and Paragraph [0035],  RF connectors within Paragraphs [0036-0037]) , an RF antenna element of the RF antenna array module based on the RF electrical signal ( FIG. 13A-B, 2A-B, Paragraphs [0048], [0053] ,[0079-0080]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Frye et al. within the modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi because the Modular phased array mentioned by Frye et al. provides a system and method for implementing removable module for phased array antenna system ( Paragraphs  [0009]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Modular phased array mentioned by Frye et al.  within the modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi  for implementation a system and method for a removable module for phased array antenna system ( Paragraphs  [0009]).

4.	Claim 2 is rejected under 35 U.S.C 103 as being patentable over Shouyuan Shi ( NPL DOC: "Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver,"September 1st 2014, JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 32, NO. 20, OCTOBER 15, 2014,Pages 3468-3475.) in view of Soref (USPAT 4739334)  in further view of Frye et al. (USPUB 20170025749).

As per claim 2, Shouyuan Shi teaches  A modular radio frequency (RF) receiver  ( Page 3473- Fig. 5 and Fig. 4 ( b) )  comprising: an RF antenna array module ( Fig. 4 - (b) Fabricated 4 × 4 patch array antenna, which every four elements in the vertical direction are fed in-phase with power splitter to form a subarray, and four of such subarrays are fed by the optically addressed feed network to attain a phased array.) , including a plurality of antenna elements ( Page 3473- VI – PHOTONIC  RF RECEIVER –“…the photonic receiver is illustrated in Fig. 5[29]. Incident RF radiation from the transmitting array antenna is collected by a Ka-band horn antenna, amplified, and upconverted to a telecom frequency via an EO phase modulator,…”) ,  the RF amplifier module configured to amplify the RF signals ( Page 3473-Col. 2- “..Prf is theRF power received at the antenna, gLNA is the gain of low-noise amplifier (LNA),..” AND Page 3473 -Fig. 5 shows LNA amplifier module for amplifying RF signal received )  ;
Shouyuan Shi does not explicitly teach detachably connected to an RF amplifier module via a first set of a plurality of RF connectors and configured to receive RF signals from an external source; and an optical processing engine, detachably connected to the RF amplifier via a second set of a plurality of RF connectors, including an electro-optical upconversion module configured to receive the amplified RF signals and, using light beam pairs, convert the amplified RF signals into optical signals, and an optical processor configured to extract an image of an RF scene from the optical signals.
	Within analogous art, Soref teaches an optical processing engine ( FIG. 3-optical frequency translator (30)) , including an electro-optical upconversion module configured to receive the amplified RF signals ( Col. 3, lines 25 – 30 “…optical frequency translator 30 to upshift or downshift the initial light frequency….”), including an electro-optical upconversion module configured to receive the amplified RF signals ( Col. 3, lines 25 – 30 “…optical frequency translator 30 to upshift or downshift the initial light frequency….”) and, using light beam pairs, convert the amplified RF signals into optical signals( Col. 8 , lines 50 -56), and an optical processor configured to extract an image of an RF scene from the optical signals ( Col. 1 , lines 64-66, Col.2 lines 15-25).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Soref within the  modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi because the Electro-optical beamforming network for phased array Antennas mentioned by Soref provides a system and method for implementing removable module for   integrated optical network for controlling phased array antennas.
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Electro-optical beamforming network for phased array Antennas mentioned by Soref within the modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi for implementation a system and method for  integrated optical network for controlling phased array antennas.
		Combination of Shouyuan Shi  and Soref does not explicitly teach detachably connected to an RF amplifier module via a first set of a plurality of RF connectors and configured to receive RF signals from an external source; detachably connected to the RF amplifier via a second set of a plurality of RF connectors,
		Within analogous art, Frye et al. teaches  detachably connected to an RF amplifier module via a first set of a plurality of RF connectors and configured to receive RF signals from an external source ( Paragraphs [0048], [0053] and  [0066] – “…the module can be easily separated or detached from the master-board by simply disconnecting the I/O connector from the mating interface.  The front view shows the dipole antenna 8-12 patterned on the surface of the antenna's circuit board 8-2….”) ; detachably connected to the RF amplifier via a second set of a plurality of RF connectors ( RF antenna array taught within FIG. 3- 4 and Paragraph [0035],  RF connectors within Paragraphs [0036-0037]) , 
	One of ordinary skill in the art would have been motivated to combine the teaching of Frye et al. within the  combined modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi and  the Electro-optical beamforming network for phased array Antennas mentioned by Soref because the Modular phased array mentioned by Frye et al. provides a system and method for implementing removable module for phased array antenna system ( Paragraphs  [0009]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Modular phased array mentioned by Frye et al.  within the  combined modified teaching of the Conformal Wideband Optically Addressed Transmitting Phased Array With Photonic Receiver mentioned by Shouyuan Shi and  the  modified teaching of the Electro-optical beamforming network for phased array Antennas mentioned by Soref for implementation a system and method for a removable module for phased array antenna system ( Paragraphs  [0009]).



5.	Claim 3  is rejected under 35 U.S.C 103 as being patentable over Soref (USPAT 4739334)  in view of Frye et al. (USPUB 20170025749).

As per claim 3,  Soref teaches A modular radio frequency (RF) transceiver  ( FIG. 6 and 7 shows the transmitting and receiving of the RF signal)  comprising: a first optical processor including an array of electro-optical modulators ( FIG. 5- shows  array  of  modulators ( 74a-74d) ) to combine and modulate at least one of phase and amplitude of light beam pairs( Col. 8 , lines 50 -56); an opto-electrical downconversion module including an array of photodiodes that are driven by the combined   ( Col. 3, lines 25 – 30) and modulated light beam pairs to generate an RF electrical signal( Col.8 , lines 34-47 and Col. 9, lines 54- 61); a second RF antenna array module ( FIG.7- shows  array  of  modulators ( 112 ), including a plurality of antenna elements ( FIG. 1 , FIG. 6-7  shows the antenna elements, Col. 4 ,lines 22-25) , and an optical processing engine ( FIG. 3-optical frequency translator (30)) , and the electro-optical upconversion module configured to receive the amplified RF signals ( Col. 3, lines 25 – 30 “…optical frequency translator 30 to upshift or downshift the initial light frequency….”) and, using light beam pairs, convert the amplified RF signals into optical signals( Col. 8 , lines 50 -56), convert the amplified RF signals into optical signals, a second optical processor configured to extract an image of an RF scene from the optical signals ( Col. 1 , lines 64-66, Col.2 lines 15-25).  
Soref does not explicitly teach a first RF amplifier module detachably connected to the opto-electrical downconversion module via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal; a first RF antenna array module detachably connected to the first RF amplifier module via a second set of a plurality of RF connectors and configured to control, based on the amplified RF electrical signal; detachably connected to the second RF amplifier module via a third set of a plurality of RF connectors; a second RF amplifier module configured to amplify the RF signals and detachably connected to an electro-optical upconversion module via a fourth set of a plurality of RF connectors; 
	Within analogous art, Frye et al. teaches a first RF amplifier module detachably connected to the opto-electrical downconversion module via a first set of a plurality of RF connectors and configured to amplify the RF electrical signal ( Paragraphs [0048], [0053] and  [0066] – “…the module can be easily separated or detached from the master-board by simply disconnecting the I/O connector from the mating interface.  The front view shows the dipole antenna 8-12 patterned on the surface of the antenna's circuit board 8-2….”)  ; a first RF antenna array module detachably connected to the first RF amplifier module via a second set of a plurality of RF connectors and configured to control ( RF antenna array taught within FIG. 3- 4 and Paragraph [0035],  RF connectors within Paragraphs [0036-0037]) , based on the amplified RF electrical signal( Paragraph [0044]- “The module 3-7 includes an antenna 3-6, an U/D block 1-4, a power amplifier (PA) 3-3, a low noise amplifier (LNA) 3-4,…”  and Paragraph [0048]) , an RF antenna element of the RF antenna array module ( FIG. 13A-B, 2A-B, Paragraphs [0079-0080]);detachably connected to the second RF amplifier module via a third set of a plurality of RF connectors ( Paragraphs [0048], [0053] and  [0066] – “…the module can be easily separated or detached from the master-board by simply disconnecting the I/O connector from the mating interface.  The front view shows the dipole antenna 8-12 patterned on the surface of the antenna's circuit board 8-2….”); a second RF amplifier module configured to amplify the RF signals  ( Paragraph [0044]- “The module 3-7 includes an antenna 3-6, an U/D block 1-4, a power amplifier (PA) 3-3, a low noise amplifier (LNA) 3-4,…”  and Paragraph [0048])and detachably connected to an electro-optical upconversion module via a fourth set of a plurality of RF connectors( RF antenna array taught within FIG. 3- 4 and Paragraph [0035],  RF connectors within Paragraphs [0036-0037]); 
	One of ordinary skill in the art would have been motivated to combine the teaching of Frye et al. within the  modified teaching of the Electro-optical beamforming network for phased array Antennas mentioned by Soref because the Modular phased array mentioned by Frye et al. provides a system and method for implementing removable module for phased array antenna system ( Paragraphs  [0009]). 
		Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Modular phased array mentioned by Frye et al.  within the modified teaching of the  modified teaching of the Electro-optical beamforming network for phased array Antennas mentioned by Soref for implementation a system and method for a removable module for phased array antenna system ( Paragraphs  [0009]).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number is  (571)273-9799 . The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637